Case 18-41671          Doc 187   Filed 01/24/19 Entered 01/24/19 10:18:43             Main Document
                                               Pg 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 In re: #183                                        )       Case No.: 18-41671-705
                                                    )       Honorable Charles E. Rendlen III
 MGTF RADIO COMPANY, LLC, et al.,                   )       Chapter 11
                                                    )       Jointly Administered
                                 Debtors.           )

         ORDER GRANTING MOTION TO EXTEND DEADLINE TO FILE ASSUMED
           EXECUTORY CONTRACTS AND UNEXPIRED LEASES SCHEDULE

          Upon consideration of the Motion for to Extend Deadline to File Assumed Executory

 Contracts and Unexpired Leases Schedule (the “Motion”) filed by Debtors and Debtors-in-

 Possession MGTF Radio Company, LLC and WPNT, Inc. (“Debtors”); and the Court having

 jurisdiction to consider the Motion; and the Court having determined that the relief sought in the

 Motion is in the best interest of the Debtors, their creditors, and all parties-in-interest; and after

 due deliberation thereon and good and sufficient cause appearing therefor;

          IT IS ORDERED:

          1.       The Motion is GRANTED in that the deadline for the Debtors to file the Assumed

 Executory Contracts and Unexpired Leases Schedule is extended to January 29, 2019.

          2.       Within three (3) business days of entry of this order, the Debtors shall serve a

 copy of this Order on all creditors and parties-in-interest, and shall file a certificate of service no

 later than two (2) business days after service.




   DATED: January 24, 2019                                        CHARLES E. RENDLEN, III
   St. Louis, Missouri 63102                                        U.S. Bankruptcy Judge
   mtc




 {15323/00008/2433169.DOC.}                     9046711v1
Case 18-41671          Doc 187   Filed 01/24/19 Entered 01/24/19 10:18:43   Main Document
                                               Pg 2 of 2


 Order Prepared By:
 Robert E. Eggmann
 Thomas H. Riske
 Carmody MacDonald, P.C.
 120 South Central, Suite 1800
 St. Louis, Missouri 63105
 (314) 854-8600
 (314) 854-8660 - Fax



 Copies to:

 United States Trustee’s Office
 111 South Tenth Street, Suite 6353
 St. Louis, MO 63102

 Robert E. Eggmann
 Attorney for Debtors
 Carmody MacDonald P.C.
 120 South Central Avenue, Suite 1800
 St. Louis, MO 63105

 MGTF Radio Company, LLC
 7701 Forsyth, Suite 500
 St. Louis, MO 63105




 {15323/00008/2433169.DOC.}                    2
 9046711v1
